[Cite as State ex rel. Knowlton v. Noble Cty. Bd. of Elections, 126 Ohio St. 3d 483, 2010-Ohio-
4450.]




            THE STATE EX REL. KNOWLTON v. NOBLE COUNTY BOARD
                                  OF ELECTIONS ET AL.

           [Cite as State ex rel. Knowlton v. Noble Cty. Bd. of Elections,
                        126 Ohio St. 3d 483, 2010-Ohio-4450.]
Sheriffs — Qualifications for office — Postsecondary-education requirement —
        R.C. 311.01(B)(9) — Writ of prohibition to prevent certification of write-
        in candidate denied.
           (No. 2010-1512 — Submitted September 16, 2010 — Decided
                                  September 22, 2010.)
                           IN PROHIBITION AND MANDAMUS.
                                 ___________________
        Per Curiam.
        {¶ 1} This is an expedited election action for writs of prohibition and
mandamus to prevent respondents, the Noble County Board of Elections and its
members, from certifying Stephen S. Hannum’s write-in candidacy for the office
of Noble County sheriff at the November 2, 2010 general election. Because the
board of elections neither abused its discretion nor clearly disregarded R.C.
311.01(B)(9) or 3513.04 by certifying Hannum’s candidacy, we deny the writ of
prohibition. We dismiss the mandamus claim for lack of jurisdiction.
                                           Facts
                            Candidacy for Primary Election
        {¶ 2} In May 2009, Stephen S. Hannum was appointed Noble County
sheriff after Landon Smith resigned. Relator, Denny R. Knowlton Jr., a registered
Democrat and Noble County resident, filed a protest pursuant to R.C. 3513.05 to
prevent the board of elections and its members from placing Hannum’s name on
the primary-election ballot. Knowlton claimed that Hannum did not meet the
                                 SUPREME COURT OF OHIO




qualifications in R.C. 311.01(B)(9) to be an eligible candidate for sheriff.
Knowlton was the other candidate for the Democratic Party nomination for
sheriff.
           {¶ 3} At a hearing before the board of elections on Knowlton’s protest,
Hannum admitted that he had not served as a peace officer at the rank of corporal
or above for the period of time specified in R.C. 311.01(B)(9)(a). In attempting to
satisfy      the   alternative   postsecondary-education   requirement    in   R.C.
311.01(B)(9)(b), Hannum submitted two uncertified copies of his academic
record from Washington State Community College in Marietta, Ohio.               The
transcripts indicated that Hannum had earned a total of 92 credits, including three
for a life-experience portfolio and the remaining 89 credits for life experience,
with 29 of those credits for Ohio Peace Officer Training Academy (“OPOTA”)
courses, which were designated as “OPOTA I,” “OPOTA II,” and “OPOTA III.”
At the hearing, Hannum claimed that 72 credit hours at Washington State
Community College were equivalent to two years of postsecondary education. At
the conclusion of the hearing, the board denied Knowlton’s protest against
Hannum’s candidacy.
                                      Knowlton I
           {¶ 4} Knowlton filed an expedited election action in this court for writs
of mandamus and prohibition to prevent the board and its members from
certifying Hannum’s candidacy for the Democratic Party nomination for Noble
County sheriff and placing his name on the May 4, 2010 primary-election ballot.
           {¶ 5} In State ex rel. Knowlton v. Noble Cty. Bd. of Elections, 125 Ohio
St.3d 82, 2010-Ohio-1115, 926 N.E.2d 284 (“Knowlton I”), we granted the
requested writ of prohibition to prevent Hannum’s candidacy at the primary
election. We held that “the board and its members abused their discretion and
clearly disregarded R.C. 311.01(B)(9) by denying Knowlton’s protest and




                                           2
                                January Term, 2010




certifying Hannum’s candidacy for sheriff at the May 4 primary election because
Hannum did not satisfy any of the three categories in that subsection.” Id. at ¶ 34.
       {¶ 6} More specifically, we held that Hannum had failed to satisfy the
postsecondary-education requirement of R.C. 311.01(B)(9)(b) because at least 29
credits had been earned for ineligible peace-officer training:
       {¶ 7} “Notwithstanding the board’s suggestions to the contrary, the
evidence before the board at the protest hearing supports the conclusion that
Hannum has double-counted credits earned for peace-officer training contrary to
our decision in [State ex rel.] Wellington [v. Mahoning Cty. Bd. of Elections, 120
Ohio St. 3d 198, 2008-Ohio-5510, 897 N.E.2d 641].             The OPOTA courses
specified on the transcripts that Hannum submitted refer to courses he has taken at
the Ohio Peace Officer Training Academy. In fact, the board and its members do
not claim that “OPOTA” refers to anything other than academy courses. These
courses are manifestly for ‘peace officer training,’ which, according to
Wellington, 120 Ohio St. 3d 198, 2008-Ohio-5510, 897 N.E.2d 641, at ¶ 30, do not
constitute course credit that can satisfy the R.C. 311.01(B)(9)(b) postsecondary-
education requirement.
       {¶ 8} “Therefore, because 29 credits that Hannum earned were for
peace-officer training, they could not be counted toward the postsecondary-
education requirement of R.C. 311.01(B)(9)(b). Furthermore, any other ‘life-
experience’ credits related to his job as a peace officer were also ineligible for
credit under R.C. 311.01(B)(9)(b) because R.C. 311.01(B)(8) already accounts for
Hannum’s employment as a peace officer. A contrary holding would render R.C.
311.01(B)(9)(b) superfluous in these circumstances and would permit
postsecondary-education credit even though it duplicates other distinct criteria in
R.C. 311.01(B) for qualification as a candidate for sheriff. Thus, Hannum earned
at most only 63 credits, which, by his own testimony at the protest hearing, is




                                          3
                             SUPREME COURT OF OHIO




insufficient to satisfy the postsecondary-education requirement of R.C.
311.01(B)(9)(b).” Id. at ¶ 32-33.
                          Candidacy for General Election
       {¶ 9} On July 26, 2010, Hannum filed a declaration of intent to be a
write-in candidate for Noble County sheriff.          Knowlton asked the board of
elections whether it had sought information from Hannum relating to his
qualifications for his write-in candidacy, and the board then requested that
Hannum “provide evidence of the qualifications he has acquired that were
deemed lacking by the Supreme Court.”
       {¶ 10} On August 13, 2010, Knowlton filed a protest with respondent
Noble County Board of Elections against Hannum’s candidacy.             Knowlton
claimed that Hannum did not meet the postsecondary-education requirement of
R.C. 311.01(B)(9)(b) and that R.C. 3513.04 barred his candidacy at the general
election after he had unsuccessfully sought the Democratic Party nomination for
the same office at the preceding primary election. In his protest, Knowlton
claimed that it was filed pursuant to R.C. 3519.16.
       {¶ 11} On August 24, the board of elections held a hearing on Knowlton’s
protest against Hannum’s write-in candidacy. Hannum requested that Knowlton’s
protest be denied because the protest erroneously referred to R.C. 3519.16 and
thus failed to properly invoke the board’s authority.         The board noted the
objection but decided to allow the parties to address the merits of the protest and
to decide the protest on the merits.
       {¶ 12} At the hearing, Knowlton presented no witnesses but submitted
uncertified copies of Hannum’s transcript from Washington State Community
College dated January 26 and February 22, 2010. Knowlton also submitted a
letter dated August 12, 2010, in which Michael D. Whitnable, the registrar of the
community college, stated that “the minimum of 90 credit hours at Washington
State Community College would be equivalent to a two year post secondary




                                         4
                               January Term, 2010




education.” The registrar, however, did not indicate whether these two years of
postsecondary education were either the minimum required for the school or for
the R.C. 311.01(B)(9)(b) postsecondary-education requirement.
        {¶ 13} Hannum submitted both testimonial and documentary evidence.
An August 18, 2010 college transcript established that by June 2010, Hannum had
earned 14 credits in addition to the 92 credits he had previously earned that were
considered by the court in Knowlton I, which represented a total of 106 credits
earned by him at Washington State Community College.             The 106 credits
included the 29 credits for OPOTA courses that constituted peace-officer training
and were held by the court in Knowlton I to be ineligible to be counted toward the
postsecondary-education requirement of R.C. 311.01(B)(9)(b).
        {¶ 14} In an August 19, 2010 letter from the college registrar to the board
of elections, the registrar verified that Hannum was considered by the school to
have completed the equivalent of two years of postsecondary education and that
students at the school are required to carry a minimum of 12 credit hours per
quarter to be considered full-time students:
        {¶ 15} “Please be advised that Stephen S. Hannum is considered to have
completed the equivalent of two years post-secondary education at Washington
State Community College. Mr. Hannum has not completed an associate degree.
Students must carry a minimum of 12 credit hours per quarter to be considered
full-time.
        {¶ 16} “Courses with the grade of L ‘Life Experience,’ are applicable
towards a college degree just the same as if the course was graded with a letter of
A, B, or C.
        {¶ 17} “All degree programs offered at Washington State Community
College are approved by the Ohio Board of Regents.”
        {¶ 18} Hannum testified that if the 29 credits for OPOTA courses were
deducted from his total of 106 credits earned from Washington State Community



                                         5
                            SUPREME COURT OF OHIO




College, he would still have 77 credits, which exceeds the 72 credit hours
required for two years of postsecondary education. According to Hannum’s
counsel in his argument before the board of elections at the protest hearing, this
calculation of 72 hours is based on 12 hours per quarter to be a full-time student
with three quarters per year for two years. Hannum further testified that the life-
experience credits that he earned for criminal-justice courses came from his
experiences before January 2007.
       {¶ 19} At the conclusion of the hearing, the board of elections denied
Knowlton’s protest. As detailed in a subsequent written decision, the board
concluded that Hannum had met the educational requirements of R.C.
311.01(B)(9) to be an eligible sheriff’s candidate and that R.C. 3513.04 did not
bar his write-in candidacy. More specifically, the board made the following
pertinent findings:
       {¶ 20} “3. Washington State Community College is a duly authorized and
registered post secondary institution governed by the Ohio Board of Regents, and
authorized to grant post secondary credit for degrees or elective course work.
       {¶ 21} “4. Twelve credit hours per quarter is required to maintain full
time student status, thus requiring 36 hours per year or 72 hours over the course of
two years to qualify as two years of full time post secondary education.
       {¶ 22} “5. All courses for grade or by portfolio were approved by an
instructor and defined by course syllabus.
       {¶ 23} “6. Excluding the 29 hours of OPOTA course work, Respondent
has completed 77 hours of post secondary education as of June 16, 2010.
       {¶ 24} “7. The Board further finds that §3513.04 ORC is interpreted by
the Secretary of State’s Office to incorporate not only the initial petition for
nomination in a primary but also the submission of the candidate’s name to the
voters for a decision. This interpretation has been the standard interpretation of
the Secretary of State for more than 23 years. The Board of Elections handbook




                                         6
                                January Term, 2010




states that a candidate must run and lose a primary election before becoming
ineligible to run as a write-in candidate in the general election, found in EL 24.
          {¶ 25} “8.   Respondent was not permitted to seek nomination on the
primary ballot due to a lack of post secondary educational requirements, which
has now been cured as of June 16, 2010.”
                                    Knowlton II
          {¶ 26} On August 27, Knowlton filed this action for writs of mandamus
and prohibition to prevent the board and its members from certifying Hannum’s
write-in candidacy for the office of Noble County sheriff at the November 2, 2010
general election. The board and its members filed an answer, and we granted
Hannum’s motion to intervene.        The parties submitted evidence and briefs
pursuant to the accelerated schedule for expedited election cases in S.Ct.Prac.R.
10.9.
          {¶ 27} This cause is now before the court for our consideration of the
merits.
                                  Legal Analysis
                                     Mandamus
          {¶ 28} Knowlton requests a writ of mandamus to compel the board of
elections and its members to consider his protest in accordance with Knowlton I
and to sustain the protest, thus preventing Hannum’s candidacy at the general
election.
          {¶ 29} This court lacks jurisdiction over complaints in mandamus if the
allegations establish that the relator actually requests relief in the nature of a
declaratory judgment and a prohibitory injunction. State ex rel. Stewart v. Clinton
Cty. Bd. of Elections, 124 Ohio St. 3d 584, 2010-Ohio-1176, 925 N.E.2d 601, ¶
12. “We have applied this jurisdictional rule to expedited election cases by
examining the complaint to determine whether it actually seeks to prevent, rather




                                          7
                             SUPREME COURT OF OHIO




than compel, official action.” State ex rel. Evans v. Blackwell, 111 Ohio St. 3d
437, 2006-Ohio-5439, 857 N.E.2d 88, ¶ 20.
       {¶ 30} Although some of the allegations and requests contained in
Knowlton’s complaint are couched in terms of compelling affirmative duties, he
actually seeks (1) a declaratory judgment that the board’s denial of his protest was
erroneous and (2) a prohibitory injunction preventing Hannum from being a
write-in candidate for sheriff at the general election.
       {¶ 31} Therefore, as in Knowlton I, at ¶ 16, because Knowlton seeks relief
in the nature of declaratory judgment and prohibitory injunction, we lack
jurisdiction to consider his mandamus claim and dismiss it. See also Stewart, 124
Ohio St. 3d 584, 2010-Ohio-1176, 925 N.E.2d 601, ¶ 14.
                                     Prohibition
       {¶ 32} Knowlton also requests a writ of prohibition to prevent the board
of elections and its members from certifying Hannum’s write-in candidacy for the
office of Noble County sheriff at the November 2, 2010 general election. To be
entitled to the writ, Knowlton must establish that (1) the board of elections and its
members are about to exercise quasi-judicial power, (2) the exercise of that power
is unauthorized by law, and (3) denying the writ will result in injury for which no
other adequate remedy exists in the ordinary course of law.            State ex rel.
Eshleman v. Fornshell, 125 Ohio St. 3d 1, 2010-Ohio-1175, 925 N.E.2d 609, ¶ 11.
       {¶ 33} Knowlton established the first and third requirements for the writ
because the board of elections exercised quasi-judicial authority by denying his
protest after a hearing that included sworn testimony, and he lacks an adequate
remedy in the ordinary course of law given the proximity of the November 2
general election. Id. at ¶ 12.
       {¶ 34} For the remaining requirement, Knowlton asserted in his complaint
that the board of elections abused its discretion and clearly disregarded applicable
law by denying his protest and certifying Knowlton’s candidacy as a write-in




                                           8
                                January Term, 2010




candidate for sheriff. State ex rel. Tremmel v. Erie Cty. Bd. of Elections, 123
Ohio St. 3d 452, 2009-Ohio-5773, 917 N.E.2d 792, ¶ 15. “An abuse of discretion
implies an unreasonable, arbitrary, or unconscionable attitude.” State ex rel.
Cooker Restaurant Corp. v. Montgomery Cty. Bd. of Elections (1997), 80 Ohio
St.3d 302, 305, 686 N.E.2d 238.
                                       Protest
        {¶ 35} As a preliminary matter, Hannum asserts that the writs should be
denied because, by citing an inapplicable statute in his protest challenging
Hannum’s write-in candidacy for sheriff, Knowlton failed to properly invoke the
board’s authority to rule on his protest.
        {¶ 36} In his protest, Knowlton cited R.C. 3519.16, which sets forth the
protest procedure for statewide initiative and referendum petitions. We have
“consistently recognized that R.C. Chapter 3519 applies only to statewide
initiative and referendum petitions.” State ex rel. Sinay v. Sodders (1997), 80
Ohio St. 3d 224, 228, 685 N.E.2d 754; State ex rel. Citizen Action for Livable
Montgomery v. Hamilton Cty. Bd. of Elections, 115 Ohio St. 3d 437, 2007-Ohio-
5379, 875 N.E.2d 902, ¶ 50. Protests against write-in candidacies are instead
governed by R.C. 3513.041.
        {¶ 37} Nevertheless, because there is no dispute that Knowlton otherwise
met the requirements of R.C. 3513.041 to submit a written protest against
Hannum’s write-in candidacy, the board of elections did not err in determining
that Knowlton’s mistaken citation concerning the statutory authority for his
protest did not divest the board of authority to address and rule on the merits of
the protest.
           R.C. 311.01(B)(9)(b) Postsecondary-Education Requirement
        {¶ 38} Knowlton first claims, as he did in his protest, that Hannum’s
write-in candidacy should have been rejected for the same reason that his
primary-election candidacy was rejected by this court in Knowlton I – Hannum



                                            9
                            SUPREME COURT OF OHIO




failed to meet the requirements of R.C. 311.01(B)(9) to be an eligible candidate
for sheriff. The dispositive issue is whether Hannum satisfied the postsecondary-
education requirement of R.C. 311.01(B)(9)(b), which requires a person who does
not meet the supervisory-experience requirement of R.C. 311.01(B)(9)(a) to have
“completed satisfactorily at least two years of post-secondary education or the
equivalent in semester or quarter hours in a college or university authorized to
confer degrees by the Ohio board of regents or the comparable agency of another
state in which the college or university is located or in a school that holds a
certificate of registration issued by the state board of career colleges and schools
under Chapter 3332. of the Revised Code.”
       {¶ 39} At the protest hearing, Hannum presented evidence that he had
earned 106 credits at Washington State Community College. Based on Knowlton
I, 29 of Hannum’s 106 credits could not be counted toward the postsecondary-
education requirement of R.C. 311.01(B)(9)(b) because they were for peace-
officer training. Knowlton I, 125 Ohio St. 3d 82, 2010-Ohio-1115, 926 N.E.2d
284, ¶ 32-33; Wellington, 120 Ohio St. 3d 198, 2008-Ohio-5510, 897 N.E.2d 641,
¶ 30. Without these credits, Hannum earned 77 credits at the community college.
       {¶ 40} Knowlton asserts that based on the letter from the college’s
registrar he presented at the protest hearing, a minimum of 90 credit hours was
required for the credits to be equivalent to two years of postsecondary education,
and Hannum’s total of 77 credits thus was insufficient to meet the R.C.
311.01(B)(9)(b) requirement.
       {¶ 41} Knowlton’s claim, however, ignores the same registrar’s statement
that students at the community college must carry a minimum of 12 credit hours
per quarter to be considered full-time students and that Hannum was considered
by the college to have completed the equivalent of two years of postsecondary
education at the school. Furthermore, Hannum testified that his total of 77 credits
that could be counted towards the R.C. 311.01(B)(9)(b) postsecondary-education




                                        10
                                January Term, 2010




requirement exceeds the 72 hours he testified were needed for the two years
specified by the statute.
       {¶ 42} The board of elections concluded that Hannum satisfied the
educational requirements of R.C. 311.01(B)(9)(b) because “[t]welve credit hours
per quarter is required to maintain full time status, thus requiring 36 hours per
year or 72 hours over the course of two years to qualify as two years of full time
post secondary education.”      In Knowlton I, at ¶ 6, 33, we accepted without
discussion Hannum’s comparable testimony at the previous board hearing that
“72 credit hours at Washington State Community College were equivalent to two
years of postsecondary education.”
       {¶ 43} Seventy-seven hours exceeds the 72 hours that the board of
elections found were necessary to constitute two years of postsecondary
education. The board of elections thus credited Hannum’s evidence from the
registrar and Hannum over Knowlton’s letter from the same registrar. Based on
the testimonial and documentary evidence submitted at the protest hearing, the
board could reasonably do so. And given the arguably conflicting evidence
before the board, the court will not substitute its judgment for that of the board.
See State ex rel. Ross v. Crawford Cty. Bd. of Elections, 125 Ohio St. 3d 438,
2010-Ohio-2167, 928 N.E.2d 1082, ¶ 41; State ex rel. Toledo Blade Co. v. Seneca
Cty. Bd. of Commrs., 120 Ohio St. 3d 372, 2008-Ohio-6253, 899 N.E.2d 961, ¶ 29
(absent evidence to the contrary, public boards and their members are presumed
to have properly performed their duties).
       {¶ 44} Moreover, Knowlton has not established that the board of elections
abused its discretion by failing to discount Hannum’s other life-experience credits
because these credits either were for peace-officer training or related to his job as
a peace officer. To be sure, some of Hannum’s testimony at the protest hearing
relied at least in part on his experience as a police officer. But Hannum further
testified that substantially all of his life experiences that formed the basis for his



                                         11
                                 SUPREME COURT OF OHIO




college credit occurred prior to January 2007 and that he did not get separate
credit for criminal-justice courses related to his peace-officer training. Therefore,
under these circumstances, Hannum’s life-experience credits – other than those
for the OPOTA courses that we ruled ineligible in Knowlton I – would not
duplicate his training that already accounted for his peace-officer employment in
R.C. 311.01(B)(8)(b)1 because it either predated the three-year period specified in
R.C. 311.01(B)(8)(b) or did not represent credit for peace-officer training.
        {¶ 45} Therefore, the board and its members neither abused their
discretion nor clearly disregarded R.C. 311.01(B)(9) by denying Knowlton’s
protest and certifying Hannum’s write-in candidacy for sheriff at the November 2
general election.
                                        R.C. 3513.04
        {¶ 46} Knowlton also claims that Hannum’s write-in candidacy should
have been rejected by the board for an additional reason – that R.C. 3513.04
barred Hannum’s candidacy at the general election following his unsuccessful
attempt to become a party nominee for the same office at the preceding primary
election.
        {¶ 47} R.C. 3513.04 generally prevents persons who have unsuccessfully
sought a party nomination at a primary election from running for the same or a
different office at the following general election:
        {¶ 48} “No person who seeks party nomination for an office or position at
a primary election by declaration of candidacy or by declaration of intent to be a
write-in candidate and no person who is a first choice for president of candidates
seeking election as delegates and alternates to the national conventions of the
different major political parties who are chosen by direct vote of the electors as


1. R.C. 311.01(B)(8)(b) requires that the person seeking to be a candidate for sheriff have “been
employed for at least the last three years prior to the qualification date as a full-time law
enforcement officer.”




                                               12
                                January Term, 2010




provided in this chapter shall be permitted to become a candidate by nominating
petition or by declaration of intent to be a write-in candidate at the following
general election for any office other than the office of member of the state board
of education, office of a member of a city, local, or exempted village board of
education, office of member of a governing board of an educational service
center, or office of township trustee.” (Emphasis added.)
        {¶ 49} In construing this statute, “our paramount concern is the legislative
intent” in enacting it. State ex rel. Steele v. Morrissey, 103 Ohio St. 3d 355, 2004-
Ohio-4960, 815 N.E.2d 1107, ¶ 21. To discern this intent, we must “read words
and phrases in context according to the rules of grammar and common usage.”
State ex rel. Lee v. Karnes, 103 Ohio St. 3d 559, 2004-Ohio-5718, 817 N.E.2d 76,
¶ 23.
        {¶ 50} In this regard, the applicable language of R.C. 3513.04 is
somewhat ambiguous. “Seek” means “to try to acquire or gain: aim at” and “to
make an attempt:    TRY.”   Webster’s Third New International Dictionary (1986)
2055. By filing his declaration of candidacy for the primary election, Hannum
was manifestly seeking to be the Democratic Party nominee for Noble County
sheriff. But the word “seeks” is limited in the statute by the phrase “at a primary
election,” which seems to require that the person attempting to become the party
nominee actually be a choice that can be selected by voters at the primary
election.
        {¶ 51} This interpretation of R.C. 3513.04 is consistent with the
preeminent purpose of the statute. “The purpose of Section 3513.04, Revised
Code, clearly is to prevent a disappointed party candidate who has failed to be
selected as a nominee in the primary from again trying to be placed on the
elective ballot by entering the arena as an independent candidate.” State ex rel.
Gottlieb v. Sulligan (1963), 175 Ohio St. 238, 241, 24 O.O.2d 383, 193 N.E.2d
270. In State ex rel. Brinda v. Lorain Cty. Bd. of Elections, 115 Ohio St. 3d 299,



                                         13
                             SUPREME COURT OF OHIO




2007-Ohio-5228, 874 N.E.2d 1205, ¶ 26, we stated that “R.C. 3513.04, the so-
called sore-loser provision, * * * generally bars a person losing in a partisan
primary election from participating as a candidate for [the same or] another office
in the succeeding general election.” (Emphasis added.) Because Hannum was
ruled ineligible in Knowlton I to be a candidate for the Democratic Party
nomination for Noble County sheriff at the primary election, he did not lose in
that election.
        {¶ 52} This interpretation is also supported by case law. In State ex rel.
Sweet v. Hancock Cty. Bd. of Elections (Oct. 25, 1993), Hancock App. No. 5-93-
43, 1993 WL 429838, the Third District Court of Appeals denied a writ of
prohibition to prevent the independent candidacy of a person running for the
office of city council at the November 2003 general election when she had
previously been disqualified by the same court from being a Republican Party
candidate for city council at the preceding primary election. The court of appeals
adopted the view of then-Secretary of State Bob Taft that R.C. 3513.04 did not
bar the person’s independent candidacy because the term “seeks” in the statute
was ambiguous and should be construed to apply only to those persons who had
been on the primary-election ballot and had lost rather than to those persons
whose candidacies had been rejected by a court due to a defect in their petitions:
        {¶ 53} “ ‘The public policy behind R.C. 3513.04 is to prevent a person
who has lost an election for a party nomination from subsequently running as an
independent candidate for either the same office or another office. Statutes of this
nature protect the integrity of the primary election process. * * * The purpose of
a primary election is to allow those voters affiliated with a political party to
nominate their candidate for the general election. * * * [T]he prohibition is not
triggered where a person merely files a declaration of candidacy, but the petition
is rejected for insufficient signatures, or other fatal defects. In that instance, the
individual whose candidacy is invalid is not a choice for the party voters who




                                         14
                                January Term, 2010




must select their candidate for the general election.’ ” Id. at *3; see also State ex
rel. Ernst v. Brunner, 145 Ohio Misc.2d 73, 2007-Ohio-7265, 882 N.E.2d 990, ¶
19-26 (holding that R.C. 3513.04 is ambiguous and construing it not to bar city
council candidates who had run for party nominations in primary election from
being candidates in general election for new, nonpartisan city council).
        {¶ 54} Finally, the board’s decision that R.C. 3513.04 does not bar
Hannum’s independent candidacy for sheriff “is also consistent with our duty to
liberally construe words limiting the right of a person to hold office in favor of
those seeking to hold office so that the public may have the benefit of choice from
all qualified persons.” See State ex rel. Reese v. Cuyahoga Cty. Bd. of Elections,
115 Ohio St. 3d 126, 2007-Ohio-4588, 873 N.E.2d 1251, ¶ 34; see also Brinda,
115 Ohio St. 3d 299, 2007-Ohio-5228, 874 N.E.2d 1205, ¶ 33.
        {¶ 55} Therefore, the board of elections and its members did not abuse
their discretion or clearly disregard R.C. 3513.04 by denying Knowlton’s protest
and certifying Hannum’s write-in candidacy for sheriff at the November 2 general
election.
                                    Conclusion
        {¶ 56} Based on the foregoing, Knowlton has not established his
entitlement to the requested extraordinary relief. Therefore, we deny the writ of
prohibition to prevent the board and its members from certifying Stephen S.
Hannum as a write-in candidate for Noble County sheriff at the November 2,
2010 general election. We also dismiss Knowlton’s mandamus claim for lack of
jurisdiction.
                                                             Judgment accordingly.
        PFEIFER, ACTING C.J., and MCMONAGLE, LUNDBERG STRATTON,
O’CONNOR, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
        CHRISTINE T. MCMONAGLE, J., of the Eighth Appellate District, sitting for
BROWN, C.J.



                                         15
                            SUPREME COURT OF OHIO




                             __________________
       McTigue & McGinnis, L.L.C., Mark A. McGinnis, Donald J. McTigue,
and J. Corey Colombo, for relator.
       Clifford N. Sickler, Noble County Prosecuting Attorney, and Anthony E.
Palmer, Special Counsel, for respondents.
       Gottlieb, Johnston, Beam & Dal Ponte, P.L.L., Philip S. Phillips, and
James R. Krischak, for intervening respondent.
                           ______________________




                                       16